United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.S., Appellant
and
U.S. POSTAL SERVICE, MONSEY POST
OFFICE, Monsey, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1792
Issued: August 4, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On August 27, 2019 appellant, through counsel, filed a timely appeal from an August 8,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s wageloss compensation, effective February 14, 2019, as she no longer had residuals or disability
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

causally related to her accepted August 3, 2018 employment injury; and (2) whether appellant has
met her burden of proof to establish continuing residuals or disability, on or after February 14,
2019, causally related to her accepted August 3, 2018 employment injury.
FACTUAL HISTORY
On August 3, 2018 appellant, then a 56-year-old city carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on even date she injured her left ankle and right knee when
she fell down steps while in the performance of duty. She stopped work on that date. On
September 12, 2018 OWCP accepted appellant’s claim for left ankle sprain.
Appellant was first paid wage-loss compensation on the supplemental rolls on
October 19, 2018. She remained on the supplemental rolls through February 14, 2019.
On December 7, 2018 Dr. Peter Strassberg, a Board-certified internist, found that appellant
had mild tenderness in her left ankle and foot, but no significant swelling. He noted that her left
ankle intermittently collapsed and that she was unable to return to her date-of-injury position
carrying up to 70 pounds.
On December 28, 2018 Dr. Strassberg examined appellant and reported limited range of
motion, slight tenderness, and no swelling in her left ankle. He found that she was capable of
performing light-duty work, but could not perform heavy lifting or very heavy work.
Dr. Strassberg opined that appellant’s left ankle would give way if she had to perform significant
walking with a heavy sack.
On January 3, 2019 OWCP referred appellant, a statement of accepted facts, and a list of
questions to Dr. Andrew Farber, an osteopath specializing in orthopedic surgery, for a second
opinion evaluation.
On January 4, 2019 Dr. Strassberg noted limited range of motion, slight tenderness, and
slight swelling in appellant’s left ankle. He opined that appellant’s ankle was “not as steady as it
could be.” Dr. Strassberg found that she could not lift more than 25 pounds due to her left ankle
instability.
In a January 31, 2019 report, Dr. Farber noted appellant’s history of injury and listed the
duties of her date-of-injury position, including carrying a mailbag weighing up to 35 pounds,
walking and standing outside in all weather and lifting sacks or parcels weighing up to 70 pounds.
He noted that she reported 10/10 pain in the left ankle both with and without movement. On
physical examination Dr. Farber found that appellant’s left ankle had no swelling or tenderness to
palpation. He reported no gross instability. Dr. Farber found that appellant’s strength was normal.
He noted no objective or subjective findings on physical examination. Dr. Farber opined that
appellant’s work-related condition had resolved, but that she had not reached maximum medical
improvement. He determined that she could return to her date-of-injury job with no restrictions.

2

By decision dated February 15, 2019, OWCP terminated appellant’s wage-loss
compensation effective February 9, 2019.3
OWCP subsequently received a February 27, 2019 treatment note indicating
Dr. Strassberg’s findings of slight tenderness in appellant’s ankle and foot, with full range of
motion and no swelling. Dr. Strassberg opined that she could not return to full duty as she had
difficulty walking on an uneven surface with heavy weights.
In a March 6, 2019 note, Dr. Andrew M. Somberg, a Board-certified orthopedic surgeon,
noted appellant’s history of injury on August 3, 2018 and diagnosed sprain of the left ankle. He
reported that she could perform sedentary work with no lifting over 15 pounds.
On March 22, 2019 appellant underwent a left ankle magnetic resonance imaging (MRI)
scan which demonstrated small tibiotalar joint effusion with mild-to-moderate chondral fissuring
and subchondral edema in the distal tibia and talar dome or high-grade tendinosis of the distal
posterior tibialis tendon with focal edema, tibiotalar chondromalacia, and moderate tarsal
metatarsal joint degenerative changes.
On May 14, 2019 Dr. Somberg examined appellant and reviewed her MRI scan. He
diagnosed sprain of the left ankle and found that she could perform sedentary work lifting no more
than 15 pounds.
On March 5, 2019 appellant requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review. She alleged that she was still experiencing pain and tenderness
in her left ankle and was unable to return to full-duty work. During the June 24, 2019 hearing,
appellant testified that she had not returned to work.
By decision dated August 8, 2019, OWCP’s hearing representative found that the weight
of the medical evidence rested with Dr. Farber’s January 17, 2019 report which established that
appellant could resume full-duty work. He further found that pretermination notice was not
necessary as she was on the supplemental rolls for less than one year. OWCP’s hearing
representative determined that the date of the termination was February 14, 2019 and modified
OWCP’s February 15, 2019 decision to reflect that date.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits.4 After it has determined that, an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.5 Its burden of proof includes the necessity of furnishing rationalized medical

3

This decision supersedes OWCP’s February 7, 2019 decision which did not contain appeal rights.

4

M.M., Docket No. 17-1264 (issued December 3, 2018).

5

E.B., Docket No. 18-1060 (issued November 1, 2018).

3

opinion evidence based on a proper factual and medical background.6 OWCP is not required to
provide pretermination notice when a claimant has been on the supplemental rolls for less than one
year.7
Section 8123(a) of FECA which provides that, if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician (known as a referee physician or impartial medical
specialist) who shall make an examination.8 This is called a referee examination and OWCP will
select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case.9 When there exists opposing reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.10
ANALYSIS
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation benefits, effective February 14, 2019.
OWCP accepted appellant’s August 3, 2018 traumatic injury claim for left ankle sprain. It
authorized wage-loss compensation benefits beginning September 18, 2018.
Appellant provided a series of reports from Dr. Strassberg dated through January 4, 2019,
noting findings on physical examination including limited range of motion, slight tenderness, and
slight swelling in appellant’s left ankle. Dr. Strassberg found that she could not return to full-duty
work.
OWCP referred appellant for a second opinion evaluation with Dr. Farber, and in his
January 31, 2019 report, he reported no swelling or tenderness to palpation on physical
examination of her left ankle. Dr. Farber further reported no gross instability and normal strength.
He found that appellant’s work-related condition had resolved, but that she had not reached
maximum medical improvement. Dr. Farber determined that she could return to her date-of-injury
job with no restrictions.
Appellant’s treating physician and OWCP’s second opinion physician disagreed regarding
her findings on physical examination and on her ability to return to full-duty work. As such, the
Board finds that a conflict of medical opinion exists relative to this issue. OWCP should have

6

G.H., Docket No. 18-0414 (issued November 14, 2018).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4(a)(3) (February 2013).

8

5 U.S.C. § 8123(a); A.E., Docket No. 18-0891 (issued January 22, 2019); R.S., Docket No. 10-1704 (issued
May 13, 2011); S.T., Docket No. 08-1675 (issued May 4, 2009); M.S., 58 ECAB 328 (2007).
9

20 C.F.R. § 10.321; I.L., Docket No. 18-1399 (issued April 1, 2019); R.C., 58 ECAB 238 (2006).

10

A.E., supra note 8; Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

4

resolved the conflict of medical opinion evidence before terminating compensation.11 As it failed
to resolve the conflict of medical opinion evidence, the Board finds that it failed to meet its burden
of proof to terminate appellant’s wage-loss compensation.12
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation benefits, effective February 14, 2019.
ORDER
IT IS HEREBY ORDERED THAT the August 8, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: August 4, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

11

K.L., Docket No. 19-0729 (issued November 6, 2019); P.P., Docket No. 17-0023 (issued June 4, 2018).

12

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

5

